NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


RONALD H. TUTTLE,              :     CIV. NO. 20-7192 (RMB-KMW)
                               :
                Plaintiff,     :
                               :
     v.                        :          OPINION
                               :
C.O. TUTELA,                   :
                               :
                Defendant      :


BUMB, United States District Judge

     This matter comes before the Court upon Plaintiff’s motions

for default judgment (Dkt. Nos. 12, 13) and his motion for writ of

mandamus, seeking resolution of his motions for default judgment

and revocation of the extension of time for Defendant to file an

answer to the complaint. (Dkt. No. 17.) For the reasons discussed

below, the Court will direct the Clerk to docket and address

Plaintiff’s motions for default judgment as requests for entry of

default under Federal Rule of Civil Procedure 55(a), and the Court

will deny Plaintiff’s motion for writ of mandamus.

I. BACKGROUND

     Plaintiff, Ronald H. Tuttle, a prisoner confined in the

Federal Correctional Facility in Oakdale, Louisiana, acting pro
se, filed this Bivens action against Defendant C.O. Tutela 1 on June

12, 2020. (Compl., Dkt. No. 1.) Upon receipt of the filing fee,

the Court permitted the complaint to proceed, after screening for

dismissal   pursuant       to   28   U.S.C.      §    1915A    and    42   U.S.C.    §

1997e(c)(1). (Order, Dkt. No. 7.) On December 9, 2020, the Clerk

of Court issued a summons for service of the complaint on Defendant

Tutela. (Dkt. No. 10.) Plaintiff filed his first motion for default

judgment on March 2, 2021. (Mot. for Default, Dkt. No. 12.)

Plaintiff filed a second motion for default judgment on March 18,

2021. (Mot. for Default, Dkt. No. 13.) On March 22, 2021, the Court

received a letter from Plaintiff, explaining that he sent a motion

for default to the Clerk of Court under Federal Rule of Civil

Procedure   55(a)    and    a   courtesy      copy     of     the    motion   to    the

undersigned. (Letter, Dkt. No. 14.) On March 23, 2021, the Court

received a “Process Receipt and Return” indicating that the United

States Marshal’s Service delivered the summons and complaint to

Corrie   Dobovich,     a    paralegal       at       the    Federal    Correctional

Institution in Fort Dix, New Jersey, on March 17, 2021. (Process

Receipt, Dkt. No. 15.)

     On May 11, 2021, Defendant C.O. Tutela filed an application

for an extension of time to answer, move or otherwise respond to



1 The Court has corrected the spelling of Defendant’s name consistent
with the spelling used in Defendant’s application for an extension of
time under Local Civil Rule 6.1.

                                        2
the Complaint under Local Civil Rule 6.1. (Application, Dkt. No.

16.) The Clerk granted the application and set the due date for

June 1, 2021. (Clerk’s Text Order, Dkt. No. 16.)

II. DISCUSSION

     A plaintiff must obtain entry of default from the Clerk of Court

before applying to the Court to convert a default into default

judgment. Fed. R. Civ. P. 55(a), (b)(2). Plaintiff has not obtained

an entry of default from the Clerk because he labeled his documents

as motions for default judgment, implying that the motions fell under

Federal Rule of Civil Procedure 55(b). In a letter from Plaintiff,

received by the Court on March 22, 2021 (Letter, Dkt. No. 14), he

explained that his motions for default (Mot. for Default, Dkt. Nos.

12, 13), were directed to the Clerk for entry of default under Federal

Rule of Civil Procedure 55(a), with a courtesy copy sent to the

undersigned. Therefore, the Court will direct the Clerk to treat

Plaintiff’s motions for default judgment (Dkt. Nos. 12, 13) as a

request for entry of default pursuant to Federal Rule of Civil

Procedure 55(a), and address the requests accordingly. Plaintiff’s

motion for writ of mandamus, insofar as he seeks a ruling on his

motions for default judgment, is moot. Plaintiff also seeks to vacate

the Clerk’s entry of an extension of time for Defendant to answer the

complaint. (Mot. for Writ of Mandamus, Dkt. No. 17.)

     Local Civil Rule 6.1(b) provides that,




                                3
             The time within which to answer or reply to any
             pleadings as to which a responsive pleading is
             permitted may, before the expiration of the
             original deadline to answer or reply thereto, and
             with or without notice, be extended once for a
             period not to exceed fourteen days on order
             granted by the Clerk. Any other proposed
             extension of time must be presented to the Court
             for consideration.

Service was purportedly made on Defendant C.O. Tutela on March 17,

2021. (Process Receipt, Dkt. No. 15.) According to Federal Rule of

Civil Procedure 12(a)(3),

             [a] United States officer or employee sued in an
             individual capacity for an act or omission
             occurring in connection with duties performed on
             the United States' behalf must serve an answer to
             a complaint, counterclaim, or crossclaim within
             60 days after service on the officer or employee
             or service on the United States attorney,
             whichever is later.

Defendant requested an extension of time to answer on May 11, 2017,

prior to expiration of the 60-day period to file an answer in Federal

Rule of Civil Procedure 12(a)(3). Therefore, the Court will deny

Plaintiff’s motion for writ of mandamus, seeking to revoke the Clerk’s

entry of extension of time to answer pursuant to Local Civil Rule

6.1.

III. CONCLUSION

       For the reasons discussed above, the Court will direct the Clerk

of   Court   to   docket   Plaintiff’s   motions   for   default   judgment   as

requests for entry of default and address the requests accordingly




                                     4
(Dkt. Nos. 12-13), and the Court will deny Plaintiff’s motion for

writ of mandamus.



An appropriate Order follows.



Date:   May 28, 2021            s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                Unites States District Judge




                                  5
